 


109 HCON 50 IH: Expressing disapproval by the Congress of the totalization agreement between the United States and Mexico signed by the Commissioner of Social Security and the Director General of the Mexican Social Security Institute on June 29, 2004.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 50 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Goode (for himself, Mr. Jones of North Carolina, Mr. Paul, Mr. Sessions, Mrs. Jo Ann Davis of Virginia, Mr. Norwood, Mr. Rohrabacher, Mr. Royce, Mr. Tancredo, Mr. Gingrey, Mr. Bartlett of Maryland, Mr. Manzullo, Mr. Hayworth, Mr. Otter, Mr. Duncan, Mr. Issa, Mr. Sullivan, Mr. Sam Johnson of Texas, Mr. Doolittle, Mr. Culberson, Mr. Barrett of South Carolina, Mr. Bradley of New Hampshire, Mr. Hostettler, Mr. Weldon of Florida, Mr. Gary G. Miller of California, and Mrs. Myrick) submitted the following concurrent resolution; which was referred to the Committee on Ways and Means
 
CONCURRENT RESOLUTION 
Expressing disapproval by the Congress of the totalization agreement between the United States and Mexico signed by the Commissioner of Social Security and the Director General of the Mexican Social Security Institute on June 29, 2004. 
 
Whereas a totalization agreement between the United States and Mexico was signed by the Commissioner of Social Security and the Director General of the Mexican Social Security Institute on June 29, 2004; 
Whereas a totalization agreement between the United States and Mexico negatively impacts the Social Security system of the United States and puts America’s seniors at risk; and 
Whereas such agreement awaits final approval by the President and transmittal to the Congress and is not effective prior to such approval and transmittal: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)the President should immediately disapprove the totalization agreement signed by the Commissioner of Social Security and the Director General of the Mexican Social Security Institute on June 29, 2004, and refrain from transmitting such agreement to the Congress; and 
(2)the Commissioner of Social Security should withdraw from any further negotiations with Mexico relating to totalization arrangements between the United States and Mexico. 
 
